ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-008, recommending on the record certified to the Board pursuant to Rule l:20-4(f) (default by respondent), that YONG-WOOK KIM, of ENGLEWOOD CLIFFS, who was admitted to the bar of this State in 2005, and who has been temporarily suspended from the practice of law since April 6, 2011, be disbarred for violating RPC 1.15(a) (failure to safeguard funds and knowing misappropriation of funds), RPC 8.1(b)(failure to cooperate with ethics authorities), RPC 8.4(e)(eonduct involving dishonesty, fraud, deceit, or misrepresentation), and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979), and In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985);
And YONG-WOOK KIM having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that YONG-WOOK KIM be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that YONG-WOOK KIM be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual *63expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.